Citation Nr: 0017929	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the spine.  

2.  What evaluation is warranted for residuals of shell 
fragment wound scars of the left leg and left knee from March 
4, 1998.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  On the evaluation issue, all relevant evidence necessary 
for an equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The claim of entitlement to service connection for 
arthritis of the spine is not plausible.  

3.  The veteran's residuals of shell fragment wound scars of 
the left leg to include the left knee, are manifested by 
well-healed and nonadherent scars from March 1998.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the spine is not well grounded.  38 U.S.C.A, 
§ 5107 (West 1991).  

2.  The criteria for a compensable evaluation for residuals 
of shell fragment wound scars of the left leg, to include the 
left knee from March 4, 1998 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Arthritis of the Spine

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records are incomplete.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 
In this respect, the RO has made attempts to locate the 
veteran's complete service medical records, but with negative 
results.  Searches through SGO were also made.  The Board is 
satisfied that the RO met its duty to the veteran in this 
regard.  

The available service records do not show that the veteran 
was treated for a low back problem.  His January 1953 
separation examination report shows that the veteran denied 
having arthritis or any bone, joint or other deformity.  On 
examination, no spinal abnormality was noted.  

In May 1998, the veteran was examined by VA, and he reported 
that several years prior he had injured his back.  He stated 
that he did not recall the specific injury to his back, but 
believed that it may have been related to his service while 
he was in Korea.  It was stated that the veteran reported 
that he was not sure.  He complained of pain in the mid-back 
and that he had been told 10 years prior that he had a disk 
missing.  He reported that he continued to have pain in the 
lower back associated with stiffness that was worse if he 
bent over.  He denied any weakness or flare-ups.  Examination 
showed no paraspinal muscle tenderness and no spasm.  Flexion 
was to 100 degrees; backward extension to 10 degrees; left 
and right lateral flexion to 20 degrees; and right and left 
rotation to 25 degrees.  The examiner indicated that there 
was no pain with motion.  X-rays were noted to show 
degenerative changes of the thoracic spine and a compression 
deformity of the L1 with fusion to the T12 vertebral body.  
The diagnoses were; degenerative arthritis of the thoracic 
spine; degenerative arthritis of the lumbosacral spine; and 
compression deformity of the L1 vertebral body with fusion to 
the T12 vertebral body.  

The Board is aware of the veteran's statements offered in his 
behalf.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While a current disability has been 
diagnosed, the veteran has provided no medical opinion 
linking any current disability to his military service.  
Absent evidence of any current disability which could be 
associated with service, the Board finds the claim is not 
plausible.  Therefore, the Board finds that the veteran's 
claim for service connection is not well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  

The record as a whole thus fails to include any evidence of a 
nexus between an in-service injury or disease and the current 
disability (medical evidence), and therefore the third 
requisite element for the presentation of a well-grounded 
claim has not been met. Caluza v. Brown, 7 Vet. App. 498 
(1995). Accordingly, the claim must be denied since it is not 
well grounded.

If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that shows a current diagnosis for 
the disability as well as a relationship between that 
disorder and the veteran's active duty service.  38 U.S.C.A. 
§ 5103(a); Robinette, 8 Vet. App. at 77-80. 

Shell Fragment Wound Scars of the Left Leg to Include the 
Left Knee

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that although the veteran contends 
that his examinations were inadequate, the Board finds on 
review, that the examinations provided are adequate to fairly 
rate the veteran's disability.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim. 

Service connection was granted for scars, shell fragment 
wound of the left leg in September 1998, and a noncompensable 
evaluation was assigned, effective from March 4, 1998.  The 
RO considered the veteran's DD Form 214 which showed that the 
veteran received a shell fragment wound to both legs while in 
Korea.  Also considered were records from the SGO, which 
showed that in 1952, the veteran was hospitalized for a 
penetrating missile wound with no nerve or artery 
involvement.  The RO also reviewed a VA examination report 
dated in May 1998 as well as a medical opinion dated in 
August 1998.  

The May 1998 VA joints examination report showed that the 
veteran complained of residual pain in his left knee with 
stiffness and locking of the left knee.  He denied any 
weakness, swelling, heat, redness, giving away or 
fatigability.  He stated that he did not take any 
medications.  The veteran reported that there were no flare-
ups, and that he did not use crutches or a brace.  He stated 
that he had not had any evidence of recurrent dislocation or 
subluxation.  It was stated that there was no evidence of 
inflammatory arthritis.  Examination of the left knee showed 
multiple scars.  There was a 1.5 cm scar superiorly to the 
knee; a 4 cm scar on the medial aspect and a .5 cm circular 
scar on the lateral aspect.  The examiner noted slight 
crepitation with range of motion.  All scars were noted to be 
flat and flesh-colored.  Range of motion of the left knee 
showed flexion to 90 degrees with pain and extension to 0 
degrees.  X-rays of the knee showed degenerative changes.  A 
diagnosis was not given for the left knee.  

On VA muscles examination in May 1998, the veteran complained 
of left knee pain.  The veteran denied any complaints with 
regard to his muscles, and denied leg weakness, or muscle 
flare-ups.  The examiner noted scars on the veteran's legs, 
and reported that there was no evidence of muscle atrophy, 
tendon damage, nerve damage or muscle herniation.  Muscle 
strength was 5/5+ in the lower extremities.  The pertinent 
diagnosis was, shrapnel wounds of the legs, bilaterally with 
no muscle damage.  

On VA scars examination in May 1998, the veteran denied any 
complaints with regards to his scars and denied any pain at 
the sites of the scars or any other associated symptoms.  
Examination showed a 1.5 cm scar superior to the left knee; a 
4 cm scar on the medial aspect of the left knee and a .5 cm 
circular scar on the lateral aspect of the left knee.  It was 
noted that all of the veteran's scars were well healed, that 
there was no associated tenderness with any of the scars; and 
that there was no adherence, texture abnormality, ulceration 
or skin breakdown, elevation or depression.  It was noted 
that there was no evidence of underlying tissue loss 
inflammation, edema or keloid formation.  There was no 
disfigurement.  The diagnosis was, multiple scars secondary 
to shrapnel wounds with no residuals.  

In an August 1998 X-ray report, it was noted that there was 
evidence of degenerative joint disease of the knees.  The 
examiner noted that this was not due to the shrapnel injury 
that the veteran suffered while in service.  

The veteran's disability is rated under Diagnostic Code 7805.  
For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The foregoing evidence, however, reflects no indication of 
any impaired function traceable to the left leg scars, as is 
necessary for any consideration of entitlement to a 
compensable rating in accordance with the provisions of 
Diagnostic Code 7805. There is, in addition, no evidence 
reflecting that any of the scars is, as is required for an 
award of a compensable rating under Diagnostic Code 7804, 
objectively tender and painful.  Further, while under 
Diagnostic Code 7803 a 10 percent rating is warranted for 
scarring which is characterized by repeated ulceration and 
is, in addition, superficial and poorly nourished, there is 
no evidence demonstrative of the same.  In view of the 
foregoing, then, the Board is of the opinion, in accordance 
with the above-stated provisions of 38 C.F.R. § 4.31, that 
the veteran's present noncompensable rating for scars, 
residual of a shell fragment wound, left leg, to include the 
left knee, is wholly appropriate, from March 4, 1998. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.31 and Part 4, 
Diagnostic Codes 7805, 7803-7804.

Although there is no evidence of impairment from scarring, 
the Board is allowed to examine other disabling 
manifestations arising from this injury.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1999). 


Other Potentially Applicable Codes

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  The location of foreign bodies may establish the 
extent of the missile's penetration and associated damage.  
Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe. Separate 
evaluations are assigned for the various degrees of 
disability. 38 C.F.R. § 4.56 (1999).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection. The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement. Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue. 
38 C.F.R. §§ 4.50, 4.56 (1999).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles). 
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56 (1999).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups. There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment. 
38 C.F.R. § 4.56 (1999).

Essentially under the previous and amended criteria for 
Diagnostic Code 5311 for Muscle Group XI function; 
propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6) 
posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris. A maximum 30 percent evaluation is 
provided where there is severe muscle injury. For moderately 
severe muscle injury, a 20 percent evaluation is provided. 
For moderate muscle injury, a 10 percent evaluation is 
provided.  For slight muscle injury, a noncompensable 
evaluation is provided.

As noted previously, 38 C.F.R. §§ 4.56 and 4.72 provide 
guidance on how muscle injuries should be evaluated.  The 
available service medical records indicate that the veteran's 
left leg wounds were penetrating wounds.  He was treated in 
the hospital for 8 days, and there is no showing of findings 
that included anything other than brief treatment and return 
to duty.  On VA examination, there is no showing of any loss 
of deep fascia or muscle substance or impairment of muscle 
tonus or loss of power or lowered threshold of fatigue.  Thus 
a showing of moderate muscle impairment is not shown in the 
record.  Additionally, at the most recent VA examination in 
May 1998, there was no limitation of function involving the 
muscles of the left leg.

Following a review of the claims file and examination of the 
veteran, the Board finds that the currently assigned 
noncompensable evaluation is proper.  As to any muscle 
injury, there was no demonstrable nerve, tendon, bone or 
arterial disability.  The examiner noted that there was no 
atrophy, and no tissue damage.  Muscle strength was 5/5+.  
Moreover, the record does not demonstrate weakness, 
impairment of coordination, or loss of deep fascia or muscle 
substance on palpation, which are characteristic of a 
moderate muscle disability required for the next higher 
rating in each instance.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.  

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted. Diagnostic Code 5257.

The veteran has denied any subluxation or laxity of the left 
knee, and therefore, a compensable evaluation under D.C. 5257 
is not warranted.  His knee is not ankylosed (D.C. 5256), 
flexion is not limited to 45 degrees (D.C. 5260) and 
extension is not limited to 10 degrees (D.C. 5261).  There is 
no showing of mal or 

nonunion of the tibia and fibula (D.C. 5262).  Thus, a 
compensable evaluation under the Diagnostic Codes pertaining 
to the knee is not warranted.   Without regard to the 
veteran's complaints of pain, as noted above, disability due 
to limitation of motion of the left knee would not be 
compensable.  At the most recent VA examination in May 1998, 
extension of the knee was performed to 0 degrees, and flexion 
was limited to no more than 90 degrees, with pain.  The 
veteran's arthritis is documented by X-ray studies, and there 
is evidence of painful motion.   However, while arthritis has 
been diagnosed, the VA examiner has stated that the arthritis 
is not related to the veteran's shell fragment wounds.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59. The Board 
also notes that in DeLuca v. Brown, 2 Vet. App. 202, 206 
(1995) The Court held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses. The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions. 
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.


In view of the foregoing, the Board notes that the criteria 
for assignment of an evaluation in excess of 10 percent for 
scars due to shell fragment wounds of the left leg to include 
the left knee have not been met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for residuals of shell fragment wound 
scars of the left leg, to include the left knee, from March 
1998.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Service connection for arthritis of the spine is denied.  

Entitlement to a compensable evaluation for residuals of 
shell fragment wound scars of the left leg and left knee from 
March 4, 1998, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

